Citation Nr: 1810638	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-05 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide agents. 

2. Entitlement to service connection for transient ischemic attack, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1962 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2017.  A transcript of the hearing has been associated with the claims file. At the hearing, the Veteran, through his representative, withdrew the issues of entitlement to service connection for Type II diabetes mellitus and sleep apnea. Thus, these issues are not before the Board and will not be discussed further. 


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam, and exposure to herbicide agents in service has not been shown by the evidence and may not be presumed.  

2. The Veteran's ischemic heart disease did not manifest in service or within one year after separation from service, and ischemic heart disease is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be related to exposure to herbicide agents. 

3. The Veteran's transient ischemic attack did not manifest in service, and transient ischemic attack is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be related to exposure to herbicide agents. 



CONCLUSIONS OF LAW

The criteria for service connection for ischemic heart disease have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

The criteria for service connection for transient ischemic attack have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, VA satisfied its duty to notify the Veteran by way of March 2013 and June 2013 letters.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice.  Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claims but finds no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's active service. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). Although the Veteran has a current diagnosis of ischemic heart disease and transient ischemic attack, there is no competent and credible evidence of an in-service event, injury or disease. The service treatment records show that the Veteran had a normal heart and vascular system with no symptoms of headaches, dizziness, shortness of breath, pain in the chest, pounding heart, or high or low blood pressure.  Further, as will be discussed in more detail below, the evidence of record does not establish that the Veteran was exposed to herbicide agents while on active duty. As such, the Board finds that a VA examination was not required.  

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and the duty to obtain a medical opinion did not attach. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the appellant.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include ischemic heart disease, manifested to a compensable degree within a certain time after service, must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For ischemic heart disease, the disease must have manifested to a degree of 10 percent or more within one year of separation from service. 38 C.F.R. § 3.307(a)(3).  

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

Service connection may also be established based on herbicide agent exposure. 38 C.F.R. § 3.307(a)(6). Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C. § 1116 (a) (2012).

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 38 C.F.R. §3.309(e).

The applicable law provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service. 

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii) (2017). A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

If the Veteran is found to have served in the Republic of Vietnam, his exposure to herbicide agents such as Agent Orange is presumed and prostate cancer shall be service-connected if the requirement of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service. See 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307.
 
Ischemic heart disease includes, but is not limited to, acute, subacute, and old infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. It encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization, but does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. Additionally, transient ischemic attack is not specifically considered to be a form of ischemic heart disease, and is therefore not covered under the presumptive provisions for disease incurred from exposure to herbicide agents.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that his ischemic heart disease and transient ischemic attack are causally related to his exposure to herbicide agents in service. 

A review of the record shows that the Veteran was diagnosed with coronary artery disease and transient ischemic attack in July 2013 and November 2017 respectively.  As such, the first element of service connection has been met. 

Concerning the second element, the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury. The service treatment records are silent for any complaints, symptoms, or diagnoses of heart problems or transient ischemic attack during his service. Specifically, the service treatment records show that the Veteran had a normal heart and vascular system, with no heart-related symptoms observed or reported.  The earliest record on file of the Veteran's complaints of symptoms related to ischemic heart disease or transient ischemic attack was about 40 years after service separation. Accordingly, the Board finds that the Veteran's coronary artery disease and transient ischemic attack are not directly connected to his active service.  

In regards to presumptive service connection based on chronic disease, the Board finds the preponderance of the evidence does not support a finding that the Veteran's ischemic heart disease manifested to a compensable level in the first post-service year. 38 C.F.R. § 3.309(a). As noted above, based on the records, the Veteran's first complaint of symptoms related to ischemic heart disease was about 40 years after service. The record is silent for treatment for or diagnosis of ischemic heart disease during service or within one year of separation. As there is no evidence of manifestation within the first post-service year, service connection for ischemic heart disease based on the presumption in favor of chronic disease is not warranted in this case. 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Finally, as for service connection based on exposure to herbicide agents, the Board finds that the Veteran did not serve in Vietnam, and exposure to herbicide agents in service has not been shown by the evidence and thus may not be presumed. The Veteran contends that he was stationed in Vietnam on a temporary duty assignment (TDY) in 1964. In support of his claim, he submitted an Internet article describing that his squadron was deployed to Da Nang Air Base in Vietnam from August 1964 to November 1964.  The Veteran also submitted a statement from a buddy who indicated that he was stationed in Vietnam with the Veteran on TDY in 1964. However, the Veteran's military personnel record shows that he was stationed at Clark Air Force Base in the Philippines on a TDY basis, not in Vietnam, from August 1964 to November 1964. Further, the Veteran's DD 214 does not reflect any service in Vietnam.  No decorations, medals, badges, commendations, citations or campaign ribbons were listed that indicate or suggest service in Vietnam. There is otherwise no evidence noted in the Veteran's service treatment records or personnel records to establish that he set foot or served in the Republic of Vietnam, including on TDY. As such, the Veteran's military personnel records provide substantive negative evidence contradicting his report of service in Vietnam.  

The Board acknowledges that the Veteran has submitted a letter from a service buddy who stated that he served on TDY in Vietnam with the Veteran in 1964. However, as discussed above, this lay statement is simply not supported by the evidence of record. Service personnel records document that the Veteran was stationed on TDY in the Philippines, not Vietnam, from August to November 1964. The records do not document any requirements or orders for the Veteran to travel to Vietnam. While the Veteran has stated that he believes his ischemic heart disease and transient ischemic attack are linked to service, the only evidence that they are related to his military service are the unsupported lay assertions of a connection inherent in any service connection claim and the unsupported buddy statement regarding TDY assignments to Vietnam in 1964.

The Board finds that the evidence does not establish that the Veteran had exposure to herbicide agents in service. The Board has considered the Veteran's lay statements and the buddy statement regarding his service in Vietnam. These statements are in conflict with the objective evidence of record. Thus, the Board concludes that the Veteran did not serve in Vietnam, and exposure to herbicides in service has not been shown by the evidence and may not be presumed. As such, entitlement to service connection for ischemic heart disease may not be presumed based on herbicide exposure.

In conclusion, although the Veteran has established a current disability, the preponderance of the evidence establishes that there was no in-service event or injury, that the Veteran was not exposed to herbicide agents during active service, and that his ischemic heart disease and transient ischemic attack were not manifested during service or for many years thereafter and are not otherwise related to his active service. Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. For these reasons, the claims are denied.


ORDER

Entitlement to service connection for ischemic heart disease is denied. 

 Entitlement to service connection for transient ischemic attack is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


